IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40783
                        Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

MIGUEL ANGEL SILVA-ZUNIGA,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-202-1
                       - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Miguel Angel Silva-Zuniga

(Silva) has filed a motion to withdraw as counsel and a brief as

required by Anders v. California, 386 U.S. 738 (1967).         Silva has

not filed a response to counsel’s motion and brief.      Our

independent review of counsel’s brief and the record on appeal

discloses no nonfrivolous issues.    Accordingly, counsel’s motion

to withdraw is granted, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.